Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be filed and served on or before December 4, 1962, with notice of argument for the January 1963 Term of this court, said appeal to be argued or submitted when reached. Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for the respondent and file 6 typewritten or 19 mimeographed copies of both the record on appeal and appellants’ points with this court. That branch of the motion seeking leave to dispense with printing in the record on appeal of the exhibits is granted on condition that five copies of each exhibit arc filed with this court on or before December 26, 1962. Concur — Botein, P. J., McNally, Stevens, Eager and Stcuer, JJ.